Stokrs, J.
It is a well established principle of the common law of this state, as expressed by Waite, J., in the opinion of the court iu Bethany v. Oxford, 15 Conn. R, 550., that when a town has been divided, each part becomes liable to support such paupers as may have gained a settlement in that part, provided the legislature, on the division, has not prescribed a different rule ; and that the question, as to the settlement of paupers, must be determined as if the two towns had always been as they now are, except so far as the legislature may have otherwise provided. Mansfield v. Granby, 1 Root 179. Vernon v. East-Hartford, 3 Conn. R. 475. Simsbury v. Hartford, 14 Conn. R. 192. Oxfords, Bethany, 15 Conn. R. 246. Bethany v. Oxford, Id. 550, If, therefore, there were no provision in the act of 1832, dividing the former town of Woodbridge, and constituting a part of it the town of Bethany, specially applicable to the circumstances of the pauper in question in this case, and thus prescribing in which of those towns he should be deemed to have a settlement, it would be necessary to determine, by the general laws relating to the settlement of paupers, in which part of the town thus divided he was settled, at the time of the division. That act, however, contains the following provision: “All persons [now] belonging to the town of Woodbridge, or who [shall] derive a settlement from them, and [now] absent therefrom, [shall] be deemed and taken to be inhabitants of such one of said new towns as they last resided in ; and in case any such persons [shall hereafter] become poor, they [shall] be maintained, by said new towns respectively to which they [shall] by said act belong, whether at present within the limits thereof, or not.” Resolves or Priv. Laws, 1132. The case of the *430pauper in question falls within this provision ; and upon its -true construction depends the correctness of the charge of the court below. The defendants insist, that the term “ resided,” as here used, was intended to denote such a residence as would be necessary, by the general law relative to the settlement of inhabitants, to confer a settlement upon the persons to which it is applicable ; while the plaintiffs claim, that a residence, in the ordinary signification of the term, or domicil, only was intended. We have no doubt that this word, in the provision now under consideration, was intended to be used in the latter sense.
In the first place, although the word residence might be used in such a connexion with other language, or with its subject matter, as clearly to show, that it was intended to be synonymous with the word settlement, as applicable, in its legal sense, to the inhabitants of towns, we can discover, in the present instance, no evidence from either of these sources, that it was designed to be used in that sense. Its ordinary meaning is that of domicil — “ our home for the time.” Williams, Ch. J. 16 Conn. R. 119. It has not naturally, like the word settlement, any technical signification ; and when, therefore, a technical or artificial sense is endeavoured to be attached to it, it must be clearly shown, that that is the sense in which it was intended to be understood. Although a settlement may be acquired, in some cases, by a residence, these terms have no necessary connexion with each other, because a settlement is often derived by persons otherwise than by, and indeed wholly independent of the circumstance of, their residence or domicil. Not only is there nothing to indicate, that the term in question was here intended to be understood in the sense attributed to it by the defendants, but we think, that the very structure and language of the whole provision show, that it was used in its ordinary, popular meaning. It first mentions the persons, to whom the provision is intended to apply, as those who “ belong to,” that is, have a settlement in, “ the town, or those who shall derive a settlement from them, and are then absent therefrom,” and then declares, that they “ shall be deemed and taken to be inhabitants of,” that is, to have a settlement in, “ such of said new towns as they last resided in” — thus clearly making the last place of residence, or domicil, of such absentees, as contra-distinguished *431from that of their original or derivative settlement, the test, in case they should become paupers, by which their place of settlement should be determined.
In the next place, by the principle of our common law, which has been mentioned, in regard to the settlement of paupers, on the division of the town of Woodbridge, the paupers of that town would be deemed to have a settlement in that part where they would have had one, if the two new towns had always been distinct, and the new town constituted of that part, would be liable for their support. The provision in question, on the construction of it which is claimed by the defendants, would be a mere assertion of this ancient and well known general principle, and was wholly unnecessary ; and it cannot be supposed, that the legislature would have thus inserted into the act a provision which was entirely useless. It was competent for that body, and in our opinion, it was their intention, to provide, in regard to persons absent from the town, who might thereafter become paupers, that the liability of the new towns respectively, into which it was divided, should depend on the more simple and easy enquiry, where they last resided, or had their domicil, rather than on the more difficult and complicated one, of their legal settlement ; and that was the sole object of the provision in question.
We have been referred to other acts of the legislature, dividing towns, or creating new one's, or annexing portions of some towns to others, where provisions similar to that which wc are considering, are introduced. It is, however, unnecessary to examine them particularly. They generally shed but little light on the construction of any particular act of this description. If their phraseology is different from the one in question, the resemblance would be of but little importance ; and if identical, it would afford no aid, unless it had been the subject of judicial construction.
A new trial, therefore, should not be advised.
In this opinion the other Judges concurred, except Hinman, J., who gave no opinion, being the owner of real estate in Waterbury.
New trial not to be granted.